IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-77,000


                      EX PARTE MARK ANTHONY FLORES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2010CR8783-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to theft, and was

sentenced by a jury to twenty years’ imprisonment.

        Applicant contends that he was denied the right to appeal, because despite his continued

expression of desire to appeal, notice of appeal was not timely filed.

        The trial court has determined that Applicant was denied his right to appeal through no fault

of his own. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant

is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
                                                                                                     2

2010CR8783 from the 226th District Court of Bexar County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 27, 2013
Do not publish